Case: 1:20-cv-04746 Document #: 9-3 Filed: 08/13/20 Page 1 of 3 PagelD #:102

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
VALENTINO ROSSI, )
) Case No. 20-cv-4746
Plaintiff, )
) Judge Mary M. Rowland
v. )
)
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES, )

PARTNERSHIPS AND UNINCORPORATED)
ASSOCIATIONS IDENTIFIED ON SCHEDULE)
A HERETO, )

)
Defendants. )

DECLARATION OF MICHAEL A. HIERL
I, Michael A. Hierl, of the City of Chicago, in the State of Illinois, declare as follows:

1. Iam an attorney at law, duly admitted to practice before the Courts of the State of
Illinois and the United States District Court for the Northern District of Illinois. I am one of the
attorneys for Plaintiff VALENTINO ROSSI. Except as otherwise expressly stated to the
contrary, I have personal knowledge of the following facts and, if called as a witness, I could and
would competently testify as follows:

2. According to a January 2011 Mark Monitor report entitled “Traffic Report:
Online Piracy and Counterfeiting,” the combined traffic to 48 sites selling counterfeit goods was
more than 240,000 visits per day on average or more than 87 million visits per year. A 2012
Mark Monitor article entitled “White Paper: Seven Best Practices for Fighting Counterfeit Sales
Online” reported that counterfeiters’ illicit online activities will cost legitimate businesses $135
billion in lost revenue annually. True and correct copies of these reports are attached hereto as

Exhibit 1.
Case: 1:20-cv-04746 Document #: 9-3 Filed: 08/13/20 Page 2 of 3 PagelD #:103

3. According to an intellectual property rights seizures statistics report issued by
Homeland Security, the manufacturer’s suggested retail price (MSRP) of goods seized by the
U.S. government in 2017 exceeded $1.2 billion. The 2017 report noted that E-Commerce sales,
including those through third-party platforms resulted in a sharp increase in small packages into
the U.S. annually, 260 million packages are shipped through the mail and 89% of all intellectual
property rights seizures take place in the international mail and express environments. A true
and correct copy of this report is attached hereto as Exhibit 2.

4, A February 2017 report commissioned by the International Trademark
Association along with Business Action to stop counterfeiting and piracy released a report
entitled “The Economic Impacts of Counterfeiting & Piracy” which found that in 2013 the
estimated value of international and domestic trade in counterfeit and pirated goods was a
staggering 1.13 trillion and by 2022 will be estimated $1.90 — 2.81 trillion, resulting in tens of
thousands of lost jobs for legitimate businesses and broader economic losses, including lost tax
revenue, of more than $125 billion every year. This figure is expected to increase each year. A
true and correct copy of this report is attached hereto as Exhibit 3.

5. I understand that counterfeiters use a variety of tactics to evade enforcement
efforts. Specifically, counterfeiters like Defendants in the present case will often register new
domain names or online marketplace accounts under new aliases once they receive notice of a
lawsuit.

6. Once notice of a lawsuit is received, counterfeiters frequently move website
hosting to rogue servers located outside the United States and/or begin redirecting traffic to a
different, newly created domain name not named in the corresponding lawsuit. Rogue servers

are notorious for ignoring take down demands sent by brand owners.
Case: 1:20-cv-04746 Document #: 9-3 Filed: 08/13/20 Page 3 of 3 PagelD #:104

7. I also understand that once notice of a lawsuit is received, counterfeiters such as
Defendants move funds from their eCrater, eBay and PayPal accounts to off-shore bank accounts
outside the jurisdiction of this Court.

8. For these reasons, in the absence of an ex parte Order, Defendants could and
likely would modify registration data and content, change hosts, redirect traffic to other websites
in their control, and move any assets from accounts in U.S.-based financial institutions, including
eCrater, eBay and PayPal accounts, to offshore accounts.

9. Analysis of eCrater, eBay and PayPal transaction logs from previous similar cases
indicates that off-shore counterfeiters regularly move funds from U.S. based eCrater, eBay and

PayPal accounts to China-based bank accounts outside the jurisdiction of this Court.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 13 day of August, 2020.

ota LEO

Michael A. Hierl
Counsel for Plaintiff
VALENTINO ROSSI

 
